DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 01/11/2021.


Status of Claims

Claims 6, 12, and 18 have been amended. 
Claims 1-18 are now pending.

Response to Arguments

Claim 6 and 12 objections are withdrawn due to amendments.
Applicant's arguments filed on 01/11/2021 regarding the 35 U.S.C. 101 and 103 rejections of claims 1-18 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) claims 1-18 are not an abstract idea (pgs. 12-17), (2) the Examiner did not identify all of the additional elements (pgs. 17-19), (3) the claims integrate the abstract idea into a practical application (pgs. 19-21), and (4) the claims provide an inventive concept (pgs. 21-25).
The Examiner respectfully disagrees with all arguments presented. As per argument (1), the Examiner analyzed the claims individually and in combination and determined that claims 1-18 are directed to an abstract idea grouping of Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) where the court held that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’. Therefore, claims 1-18 are directed to an abstract idea.
As per argument (2), the Examiner submits that the additional elements in the claims were correctly identified on pages 5-6 of the Office Action. The Examiner did not identify additional elements based on them being hardware components as the Applicant alleges, but the additional elements were identified as elements other than or beyond the abstract idea itself. The Examiner identified the abstract ideas of the claims on pages 3 and 4 of the Office Action.  The recited abstract ideas on pages 3 and 4, did not include the elements of a server, a non-transitory machine-readable medium, a processor, and an apparatus, in which the 
As per argument (3), the Applicant alleges that the claims at issue are directed to an improvement the functioning of a computer as in Enfish in that the additional elements improve how the server matches the first user and the one or more second users, over prior solutions, and the inclusion of the additional elements result in the utilization of fewer computing resources by preventing or reducing the number of transmitted messages between the first users and second users, etc. The Examiner disagrees with the Applicant’s assessment. The Applicant’s argument is based on the steps of the abstract idea itself and not on the correctly identified additional elements that are beyond the abstract idea itself.  Also, unlike the Enfish case, the Applicant’s claims are not directed to a self-referential table for a computer database that improved the way the computer stores and retrieves data in memory. Support for this improvement was recited in the claims and the specification. However, the Applicant’s claims are directed to steps of a matching process, which can be performed by a human, is performed Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Also, the Applicant’s specification does not mention or provide details on how the additional elements improve the functioning of a computer. As per MPEP 2106.05(a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The Applicant’s specification do not integrate the abstract idea into a practical application.
As per argument (4), the Applicant alleges that the claims recite a number of features that amount to significantly more than the alleged abstract idea since such features as “performing a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences…; determining, as a results of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold…expanding the location…; and performing the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location…” adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The Examiner again disagrees with the Applicant’s assessment. The Applicant’s highlighted features of the claims are the abstract ideas/judicial exception themselves and not considered additional elements. Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance directs the Examiner to determine whether the additional elements provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The additional elements identified in the claims were a server, a non-transitory machine-readable medium, a processor, and an apparatus. Based on information provided in the Applicant’s specification, these Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). MPEP 2106.05 also states that an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).   Therefore, the features identified by the Applicant do not provide significantly more than the judicial exception itself, because the features themselves are the judicial exception. 
  
           As per the 103 rejection, the Applicant argues that the combination of Davar and Shah does not teach or suggest the claim 1, 7, and 13 limitations of “determining, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold, and responsive to this determination, expanding the location where the request is to be fulfilled” and performing the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine an updated number of the first plurality of second users whose set of preferences match”. (pgs. 25—28)
The Examiner finds the Applicant’s arguments persuasive. Therefore, the current 35 U.S.C. 103 rejection has been withdrawn. However, upon further search and consideration, a new ground of 35 U.S.C. 103 rejection is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention, “Matching A Request From A User To A Set Of Different Users For Responding To Their Request”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing interactions between people), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-18 are directed to a statutory category, namely a method (claims 1-6), a non-transitory machine-readable storage medium (claims 7-12) and apparatus (claims 13-18).
Step 2A (1): Independent claims 1, 7 and 13 are directed to an abstract idea of “managing interactions between people”, based on the following claim limitations: “receiving response configuration information from each of a first plurality of second users, wherein the received response configuration information includes for each of the first plurality of second users: information indicating a type of request in which that second user is willing to fulfill including a set of one or more preferences for the type of request, and information indicating a number of requests that second user can fulfill in a given period of time; receiving the request from the first user, wherein the request includes a plurality of parameters including: a location where the request is to be fulfilled, a request type, and a set of one or more other parameters of the request type; performing a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences received from the first plurality of second users to determine a number of the first plurality of second users whose set of preferences match; determining, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold, and responsive to this determination, expanding the location where the request is to be fulfilled; performing the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine an updated number of the first plurality of second users whose set of preferences match;  Atty. Docket No.: 8682P01423 Patent Applicationdetermining, as a result of the first stage of matching using the expanded location, that the updated number of the first plurality of second users whose set of preferences match meets the threshold; performing a second stage of matching that includes computing a score for each of the updated number of the first plurality of second users; determining a capacity to fulfill the request of each of the updated number of the first plurality of second users; selecting a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users; and transmitting a result to the first user that includes information identifying the selected second plurality of second users.” These claims describe a process of matching requests of a first user with second users based on preferences and parameters. The matching process itself facilitates/manages the interaction between people (e.g. first and second users). This matching process can be performed by a human without a computer. Dependent claims 2-6, 8-12, and 14-18 further define the parameters on how the second users are selected in the matching process and how the response is provided to the first user. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-18 are directed to an abstract idea. 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, independent claims 1, 7 and 13 recite additional elements of a server, a non-transitory machine-readable medium, a processor, and an apparatus. Dependent claim 3, 9, and 15 include an additional element of a web page. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. The additional elements are viewed as computing and display devices that are used to perform the matching process and communicate results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1, 3, 7, 9, 13 and 15 do not integrate the abstract idea into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3, 7, 9, 13 and 15 recite additional elements of a server, a non-transitory machine-readable medium, a processor, an apparatus, and a web page. These additional elements are viewed as mere instructions to apply or implement the abstract idea of matching users on a computer (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US 2016/0335603 A1) in view of Sahu et al. (US 2017/0024657 A1).
As per claims 1 and 7, A method in a server for automatically generating a response to a request received from a first user, comprising and a non-transitory machine-readable storage medium that provides instructions that, when executed by a processor of a server, causes the processor to perform operations for automatically generating a response to a request received from a first user, the operations comprising (Davar e.g. Figs. 1 server 12 , 6, and 10, A method and system are provided for analyzing data in an online professional Social network to identify, score, and match users with regard to providing professional services (Abstract). A computer-implemented method for processing and communicating data about service providers over a network using one or more processors [0008]. The one or more processors may read instructions from non-transitory computer-readable memory 90 and execute the instructions 98 to provide the methods and agents [0082]. The method includes retrieving and communicating data about service providers from the index in response to a search query [0008].): 
Davar teaches receiving response configuration information from each of a first plurality of second users, wherein the received response configuration information includes for each of the first plurality of second users: information indicating a type of request in which that second user is willing to fulfill (Davar e.g. The method includes receiving professional profiles of  Davar does not explicitly teach, however, Sahu teaches including a set of one or more preferences for the type of request (Sahu e.g. Sahu teaches matching a user and one or more entities according to preferences, certain biographical information, demographic information, interests, location information, etc. [0169].  Fig. 7-10 include one or more provider information repositories 249 that may retain any information related to provider such as provider profiles, preference indicia associated with providers, etc. [0176].)  
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s professional profiles to include provider preferences as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
Davar teaches and information indicating a number of requests that second user can fulfill in a given period of time (Davar e.g. Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their 
Davar teaches receiving, at the server, the request from the first user, wherein the request includes a plurality of parameters including (Davar e.g. The computer-implemented method include receiving, at a server, from a client computing device, a service request associated with a buyer [0044]. Each request indicates a service to be provided and criteria (i.e. parameters) related to the service [0033].): a location where the request is to be fulfilled, a request type, and a set of one or more other parameters of the request type; (Davar e.g. The service request may be entered via a UI by the service requester to input one or more criteria about the service, attribute filters, and free-text entry [0122]. Attributes may be at least one of industry, size, location, seniority, job function, and education ([0047] and [0049]). The free-text may be a brief having a plurality of fields, such as background, goals, and service/project preferences [0123].)
Davar teaches performing a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences received from the first plurality of second users to determine a number of the first plurality of second users whose set of preferences match; (Davar e.g. The method include identifying users that are service providers may include identifying users associated with providing one or more services that match one or more services of the service request [0026]. Each service request may include text describing aspects of the service to be provided and wherein matching is further based on a comparison of the features in the profile data of second users 
Davar do not explicitly teach, however, Sahu teaches determining, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold and responsive to this determination, expanding the location where the request is to be fulfilled (Sahu e.g. Figs. 8 & 13, The matching engine 256(a) may be configured to match the user to one or more entities based at least in part on correlating categories. The matching could be based on comparing user attributes/categories with entity attributes/categories. For example, they may be matched according to preferences, certain biographical information, demographic information, interests, location information, etc. (Fig. 8 and [0169]). Results of the searching may be compared to a results threshold and consequent to determining that the results threshold is not satisfied, fuzzy searching may be initiated [0006]. Fuzzy searching could, for example, be used after iteratively expanding the search area to a certain threshold (say, for example, an entire metro area corresponding to the area of interest indicated by the location information) [0262]. For example, gap analysis may be performed to address a lack of suggestion candidates for a given character series of the entered search string (i.e. search request). An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results [0261].)

Davar does not explicitly teach, however, Shah teaches performing the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine an updated number of the first plurality of second users whose set of preferences match;  Atty. Docket No.: 8682P01423 Patent Application(Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A top-ranked set of suggestions may be selected. Suggestion information may be sent to the end-user computing device and user-selectable options may be presented by way of the application [0263].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar matching algorithm to include comparing search results to a threshold and expanding a search based 
Davar in view of Sahu teach determining, as a result of the first stage of matching using the expanded location, that the updated number of the first plurality of second users whose set of preferences match meets the threshold; (Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A top-ranked set of suggestions may be selected. Suggestion information may be sent to the end-user computing device and user-selectable options may be presented by way of the application [0263].)
Davar teaches performing a second stage of matching that includes computing a score for each of the updated number of the first plurality of second users
Davar teaches determining a capacity to fulfill the request of each of the updated number of the first plurality of second users; (Davar e.g. Fig. 1 Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. The system includes a Capacity Agent 25i that updates the capacity object and detects scheduling/capacity conflicts [0163].) 
Davar teaches selecting a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users; and (Davar e.g. Scores are calculated to rank service requests and communicate them to service providers and/or rank service providers and communicate them to the service requester [0086]. Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client [0162]. The requester and/or provider may also estimate the temporal requirements of the service request. The Calendar Agent compares the temporal requirements to the calendars of the service providers to determine conflicts, which may be used to filter out or at least reduce the total score for conflicted service providers [0164]. The agent determines a subset of providers who have sufficient capacity during 
Davar teaches transmitting a result to the first user that includes information identifying the selected second plurality of second users. (Davar e.g. The Agent retrieves the calendar objects of service providers satisfying the request parameters, and compares the dates of the request to the available dates and available capacity. The agent determines a subset of providers who have sufficient capacity during the period concerned. This subset is communicated to the service requester [0165].)
As per claims 2 and 8, Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar also teaches wherein transmitting the result to the first user includes performing the following: automatically generating a response to the request for each of the selected second plurality of second users; and transmitting each generated response to the first user. (Davar e.g. The method may communicate to first users, an identification of second users that match respective requests of first users [0035]. The method may also communicate the requests to the second users that match the requests [0036].)
As per claims 3 and 9, Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar also teaches wherein transmitting the result to the first user includes automatically generating a customized web page that includes information on the selected second plurality of second users and transmitting the customized web page to the first user. (Davar e.g. Figs. 2 and 8 Webpage example of search results ([0063] and [0071]). Fig. 1 web server 21 may use the output data to create a formatted web page for display on the client device [0084].)
As per claims 5 and 11, Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar also teaches wherein determining the capacity of the second user to fulfill the request further includes determining how many requests over the given time period the second Atty. Docket No.: 8682P01424 Patent Applicationuser has fulfilled and how many requests the second user has agreed to fulfill or selected to fulfill. (Davar e.g. Fig. 1, Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object. Capacity agent 25i updates the capacity object and detects scheduling/capacity conflicts [0163].)
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US 2016/0335603 A1) in view of Sahu et al. (US 2017/0024657 A1) and in further view of Shah et al. (US 10,552,773 B1).
As per claims 4 and 10, Davar in view of Sahu teach the method of claim 1 and the non-transitory machine-readable storage medium of claim 7, Davar in view of Sahu do not explicitly teach, however, Shah teaches wherein computing the score includes computing a score that quantifies a likelihood of the first user selecting that second user to fulfill the request including using a logistic regression model that uses a set of one or more signals including one or more of the following: reviews of that second user, response time of that second user, previous request fulfillment rate of that second user, and distance between the first user and that second user. (Shah e.g. Figs. 1 and 3, Shah teaches a transportation matching system that uses multiple machine learning models to identify, allocate, and serve transportation providers and satisfy anticipated transportation requests (Abstract). Machine learning models can be algorithms that include logistic regression (col. 11 lines 11-20). The transportation system uses a conversion function (i.e. algorithm) which indicates the likelihood or probability (e.g. 0-1 or 0%-100%) that a requestor who submits a transportation request, or is anticipated to submit a request, will be matched to a provider and/or complete transportation with a provider (col. 17 lines 30-36). The conversion is a function of price and the ETA (estimated time of arrival) (i.e. distance) (col. 18 lines 57-64). The ETA is based on the providers located in the neighborhood of the given area at the specified time interval (col. 19 lines 1-2).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar in view of Sahu’s scoring system to include a score that quantifies a likelihood of the first user selecting that second user to fulfill the request (i.e. conversion) as taught by Shah in order to better distribute provider resources across a region in order to fulfill anticipated and actual requests (Shah e.g. col. 7 lines 56-57).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davar et al. (US 2016/0335603 A1) in view of Shah et al. (US 10,552,773 B1) and in further view of Sahu et al. (US 2017/0024657 A1).
As per claim 13, Davar teaches an apparatus, comprising (Davar e.g. Fig. 10 Computer System): 
Davar teaches a processor (Davar e.g. Fig. 10 Processor 70); and 
A transitory machine-readable storage medium coupled with the processor that stores instructions that, when executed by the processor, cause said processor to perform operations for automatically generating a response to a request received from a first user, the operations including the following: 
Davar teaches a non-transitory machine-readable storage medium coupled with the processor that stores instructions that, when executed by the processor, cause said processor to perform operations for automatically generating a response to a request received from a first user (Davar e.g. Fig. 10, The one or more processors may read instructions from non-transitory computer-readable memory 90 and execute the instructions 98 to provide the methods and agents [0082]. The method includes retrieving and communicating data about service providers from the index in response to a search query [0008].)
Davar does not explicitly teach a transitory machine-readable storage medium.
However, Shah teaches a transitory machine-readable storage medium (Shah e.g. Embodiments of the disclosure can comprise at least two distinctly 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s computer system to include transmission media (i.e. transitory machine-readable storage medium) as taught by Shah in order to automatically transfer computer-executable instructions or data structures received over a network or data link from one form of media to another (Shah e.g. col. 58 lines 36-49).
Davar teaches receiving response configuration information from each of a first plurality of second users, wherein the received response configuration information includes for each of the first plurality of second users: information indicating a type of request in which that second user is willing to fulfill (Davar e.g. The method includes receiving professional profiles of a plurality of users from a social network; identifying services offered by each user, etc. [0008]. The method may process each user's profile using the services model to extract a set of keywords that are also associated with the identified set of services offered by that user [0011].), Davar does not explicitly teach, however, Shah teaches including a set of one or more preferences for the type of request (Shah e.g. Fig. 9 provider information includes personal information, transportation information, historical transportation data, 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s professional profiles to include provider preferences as taught by Shah in order to better distribute provider resources across a region in order to fulfill anticipated and actual requests (Shah e.g. col. 7 lines 56-57). Davar teaches and information indicating a number of requests that second user can fulfill in a given period of time (Davar e.g. Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object [0163]);
Davar teaches receive the request from the first user, wherein the request includes a plurality of parameters including:  Atty. Docket No.: 8682P01428 Patent Applicationa location where the request is to be fulfilled, a request type, and a set of one or more other parameters of the request type
Davar teaches perform a first stage of matching that includes comparing the plurality of parameters of the request with the set of preferences received from the first plurality of second users to determine a number of the first plurality of second users whose set of preferences match; (See claim 1c for response.)
Davar in view of Shah do not explicitly teach, however, Sahu teaches determine, as a result of the first stage of matching, that the number of the first plurality of second users whose set of preferences match is below a threshold, and responsive to this determination, expanding the location where the request is to be fulfilled;  (Sahu e.g. Figs. 8 & 13, The matching engine 256(a) may be configured to match the user to one or more entities based at least in part on correlating categories. The matching could be based on comparing user attributes/categories with entity attributes/categories. For example, they may be matched according to preferences, certain biographical information, demographic information, interests, location information, etc. (Fig. 8 and [0169]). Results of the searching may be compared to a results threshold and consequent to determining that the results threshold is not satisfied, fuzzy searching may be initiated [0006]. Fuzzy searching could, for example, be used after iteratively expanding the search area to a certain threshold (say, for example, an entire metro area corresponding to the area of interest indicated by the location information) [0262]. For example, gap analysis may be performed to address a lack of suggestion candidates for a given 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar in view of Shah’s matching algorithm to include comparing search results to a threshold and expanding a search based on location if needed as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
Davar in view of Shah do not explicitly teach, however, Sahu teaches perform the first stage of matching that includes comparing the plurality of parameters of the request but with the expanded location with the set of preferences received from the first plurality of second users to determine an updated number of the first plurality of second users whose set of preferences match; (Sahu e.g. Fig. 13, An initial search for an initial search area may yield too few or no results; and the search area may be iteratively expanded to increase the results. When sufficient results are determined, whether by an initial search or an iterative search, distance calculated from the user's geography (e.g., coordinates) to the suggestion geography could be used to rank the results [0261]. A top-ranked set of suggestions may be selected. Suggestion information may be 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar in view of Shah’s matching algorithm to include comparing search results to a threshold and expanding a search based on location if needed as taught by Sahu in order to provide suggestions that are relevant to the input query and that correspond to providers having geolocations proximate to the geolocation of interest to the end-user and thus optimizing user experiences (Sahu e.g. [0040]).
Davar in view of Shah and Sahu teach determine, as a result of the first stage of matching using the expanded location, that the updated number of the first plurality of second users whose set of preferences match meets the threshold
Davar teaches perform a second stage of matching that includes computing a score for each of the updated number of the first plurality of second users; (See claim 1g for response.)
Davar teaches determine a capacity to fulfill the request of each of the updated number of the first plurality of second users; (See claim 1h for response.)
Davar teaches select a second plurality of second users based at least in part on the computed score and the determined capacity of each of the updated number of the first plurality of second users, wherein the second plurality of second users is less than the first plurality of second users; and (See claim 1i for response.)
Davar teaches transmit a result to the first user that includes information identifying the selected second plurality of second users. (See claim 1j for response.)
As per claim 14, Davar in view of Shah teach the apparatus of claim 13, Davar also teaches wherein transmitting the result to the first user includes performing the following: automatically generating a response to the request for each of the selected second plurality of second users; and transmitting each generated response to the first user
As per claim 15, Davar in view of Shah teach the apparatus of claim 13, Davar also teaches wherein transmitting the result to the first user includes automatically generating a customized web page that includes information on the selected second plurality of second users and transmitting the customized web page to the first user. (Davar e.g. Figs. 2 and 8 Webpage example of search results ([0063] and [0071]). Fig. 1 web server 21 may use the output data to create a formatted web page for display on the client device [0084].)
As per claim 16, Davar in view of Shah teach the apparatus of claim 13, Davar does not explicitly teach, however, Shah teaches wherein computing the score includes computing a score that quantifies a likelihood of the first user selecting that second user to fulfill the request including using a logistic regression model that uses a set of one or more signals including one or more of the following: reviews of that second user, response time of that second user, previous request fulfillment rate of that second user, and distance between the first user and that second user. (Shah e.g. Figs. 1 and 3, Shah teaches a transportation matching system that uses multiple machine learning models to identify, allocate, and serve transportation providers and satisfy anticipated transportation requests (Abstract). Machine learning models can be algorithms that include logistic regression (col. 11 lines 11-20). The transportation system uses a conversion function (i.e. algorithm) which indicates the likelihood or probability (e.g. 0-1 or 0%-100%) that a requestor who submits a transportation request, or is anticipated to submit a request, will be matched to a provider and/or complete transportation with a provider (col. 17 lines 30-36). The conversion is a function of price and the ETA (estimated time of arrival) (i.e. distance) (col. 18 lines 57-
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Davar’s scoring system to include a score that quantifies a likelihood of the first user selecting that second user to fulfill the request (i.e. conversion) as taught by Shah in order to better distribute provider resources across a region in order to fulfill anticipated and actual requests (Shah e.g. col. 7 lines 56-57).
As per claim 17, Davar in view of Shah teach the apparatus of claim 13, Davar also teaches wherein determining the capacity of the second user to fulfill the request further includes determining how many requests over the given time period the second Atty. Docket No.: 8682P01424 Patent Applicationuser has fulfilled and how many requests the second user has agreed to fulfill or selected to fulfill. (Davar e.g. Fig. 1, Each service provider is associated with a capacity data object. The capacity object stores data such as periods available, periods working for certain clients, and proportion of each period dedicated to each client. Alternatively the capacity object simply records a total capacity and proportion assigned to existing projects [0162]. Users set their capacity or periods available then record the proportion or periods already dedicated to existing projects in provider's profile object. Capacity agent 25i updates the capacity object and detects scheduling/capacity conflicts [0163].)

Conclusion

The Examiner notes that art references Davar et al. (US 2016/0335603 A1) and Shah et al. (US 10,552,773 B1) do not teach the limitations of claims 6, 12, and 18. Therefore, claims 6, 12, and 18 are not rejected under 35 U.S.C. 103.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624